Judgment, Supreme Court, New York County (Ronald Zweibel, J.), rendered May 23, 1994, convicting defendant, after a jury trial, of criminal possession of a controlled substance in the third, fourth and seventh degrees, and sentencing him, as a second felony offender, to concurrent prison terms of 41/2 to 9 years, 41/2 to 9 *226years and 1 year, respectively, unanimously affirmed. Judgment, same court and Justice, rendered May 23, 1994, convicting defendant, upon his guilty plea, of criminal sale of a controlled substance in the third degree, and sentencing him, as a second felony offender, to a term of to 9 years, to run concurrently with the above sentences, unanimously affirmed.
The verdict was not against the weight of the evidence. Issues of credibility were properly presented to the jury and we see no reason to disturb its findings (see, People v Gaimari, 176 NY 84, 94). The court’s Sandoval ruling was a proper exercise of discretion. The court’s decision to permit the People to inquire into a 1982 conviction was appropriate in light of the fact that defendant had spent a substantial amount of time in prison on that conviction and other convictions (People v Cain, 167 AD2d 131, lv denied 77 NY2d 836). Concur—Ellerin, J. P., Wallach, Williams and Mazzarelli, JJ.